DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	The claimed invention of “a method for decreasing resistance to a hypomethylating agent caused by treatment of hematological malignancy in a subject in need thereof, which comprises administering a therapeutically effective amount of a combination comprising sulforaphane, resveratrol, and curcumin to the subject, wherein the hypomethylating agent is azacitidine, decitabine, or a combination thereof, 
and wherein the hematological malignancy is myelodysplastic syndrome or acute
myeloid leukemia” and method of treatment thereof are novel and non-obvious. The closest prior art is due to Harding (US 2020/0206246). Harding teaches sulforaphane, resveratrol, and curcumin among a list of agents that may be formulated for inhibiting inflammation. Harding does not teach said three agents in a composition, moreover does not teach the composition as a method for decreasing resistance to a hypomethylating agent such as azacitidine, decitabine, or a combination thereof.    
 	Moreover, Applicant convincingly demonstrates (page 60, example 5):
		The results of Figures 8 and 9 showcase that the combination of all three plant derived compounds sulforaphane, resveratrol and curcumin together with azacitidine lead to higher cytotoxicity in both OCI-M2 AZA-S and OCI-M2 AZA-R cells. More importantly, while resveratrol or curcumin or sulforaphane when individually combined with azacitidine had low/negligible effects on cytotoxicity in AZA-R cells, the combination of sulforaphane, resveratrol and curcumin together with azacitidine was able to reverse the resistance of azacitidine in said AZA-R cells (Figure 9). Said results further showcase the improved technical effect of the presently described combination (i.e. sulforaphane, resveratrol and curcumin + a hypomethylating agent such as azacitidine) and also the fact that said effect is not a simple sum of effects of the three components, but is synergistic/unexpected since the three plant based components sulforaphane, resveratrol and curcumin when individually provided with azacitidine showed negligible/lesser effect in inducing cytotoxicity.

	
    PNG
    media_image1.png
    829
    567
    media_image1.png
    Greyscale

Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 1-20 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627